                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

MAXIMILLAN CORREIA                                 §

VS.                                                §      CIVIL ACTION NO.          9:15-CV-175

ANTHONY FREEMAN, ET AL.                            §

                          ORDER ADOPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff Maximillan Correia, a prisoner previously confined at the Gib Lewis Unit of the

Texas Department of Criminal Justice, Correctional Institutions Division, filed this civil rights action

pursuant to 42 U.S.C. § 1983 against Anthony Freeman, Charles Fuller, Nina Foster, B. Thompson,

Rachel Winters, Alton Scott, Bobby Griffin, Joe Vinson, Cassandra Diggles, Williams, and Rogers.

        The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends dismissing the action with prejudice.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                              ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report and recommendation of the Magistrate Judge (document no. 37) is ADOPTED. A
final judgment will be entered in this case in accordance with the Magistrate Judge’s

recommendation.

         So ORDERED and SIGNED March 20, 2019.




                                             ____________________________
                                              Ron Clark, Senior District Judge




                                         2
